Citation Nr: 0320877	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
right ankle disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 RO decision, which denied a 
rating in excess of 10 percent for the service-connected 
right ankle disability.    

In February 2003, the veteran testified at a hearing at the 
RO before the undersigned acting Veterans Law Judge.    


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  



A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

In connection with his claim for an increased rating, the 
veteran underwent VA examinations in October 1999 and October 
2000.  However, the Board deems that these examinations are 
not adequate for rating purposes.  For instance, the October 
1999 examiner did not differentiate between the right ankle 
symptoms attributable to the veteran's service-connected 
injury and those associated with his nonservice-connected 
venous stasis.  Furthermore, neither the October 1999 nor the 
October 2000 VA examiner reported findings in light of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Specifically, the compensation examination should adequately 
portray -- in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups (38 C.F.R. 
§ 4.40) -- the functional loss resulting from the veteran's 
service-connected right ankle disability, as well as consider 
other factors such as weakened movement, excess fatigability, 
and incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, at his February 2003 hearing, the veteran asserted 
that his right ankle was weak, painful, stiff, unstable, and 
prone to swelling.  He also said that he wore a brace and 
used a cane.  

Thus, it is the Board's judgment that the veteran should be 
afforded another VA examination to determine the current 
nature and severity of his service-connected right ankle 
disability.  

The RO should also obtain any recent treatment records, in 
regard to the veteran's service-connected right ankle.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  


In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for a right ankle 
disability.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for his right ankle 
disability since June 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected right ankle disability.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed, including 
range of motion studies.  The examiner, 
in reporting clinical findings, should 
distinguish between manifestations of the 
service-connected ankle injury and any 
other condition, such as venous stasis.  

The examiner should state for the record 
whether the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service-connected disability; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should furnish an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right ankle is used repeatedly 
over a period of time; this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The clinical 
findings and reasoning which form the 
bases for these opinions should be set 
forth in the examination report.  

4.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim of an increased 
rating for the service-connected right 
ankle disability.  Thereafter, if any 
benefit sought on appeal remains denied, 
the veteran should be issued a 
Supplemental Statement of the Case 
(SSOC), and be afforded a reasonable 
opportunity to respond.  


Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	K. OSBORNE	 
	Acting Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


